FRANCIS X. KNUCK, Circuit Judge.
Final summary judgment: This cause having come on for hearing set by the court on defendant’s motion to strike and for entry of final summary judgment and the court having heard extensive argument of counsel and having examined the affidavit in support of defendant’s motion to strike, and the court finding as a matter of law that Florida Statute 99.161 was not violated and being otherwise fully advised in the premises, it is, upon consideration,
Ordered and adjudged that defendant’s motion to strike be and the same is hereby granted and final summary judgment be and the same is hereby entered in favor of defendant and petitioner shall take nothing by this action and defendant shall go hence without day.